Citation Nr: 0704259	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for lumbar arthritis 
and disc disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1981 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2005 the Board remanded the case for further 
evidentiary development.  

The issue of entitlement to service connection for lumbar 
arthritis and disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbar strain is related to service.

2.  A stomach disability was not manifested in service and is 
not otherwise related to service.


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for a low back 
disability and a stomach disability.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of February 2002 
the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA letter predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, VA 
outpatient records and private medical treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low back disability

The veteran asserts that he began having problems with his 
back while in service.  After carefully reviewing the 
evidence of record the Board finds that the evidence is 
supports a claim for service connection for lumbar spine 
strain.

The veteran's problems with his back while in service are 
well documented.  Service medical records show that in 
February 1982 the veteran sought treatment for pain in his 
mid back which had been ongoing for a week.  He was diagnosed 
with back muscle spasm.  In March 1982 he was treated for 
upper back pain.  In March 1982 he was treated for upper and 
low back pain.  He also complained of numbness in his feet.  
Diagnosis included lumbar paraspinal muscle spasm with pain.  
Furthermore, service medical records note that in March 1982 
the veteran received physical therapy for low back pain.  The 
May 1982 discharge examination disclosed that the spine and 
musculoskeletal systems were normal.

In a June 1985 medical statement it was noted that there had 
been a May 1984 injury, with a low back injury keeping him 
out of work until December 1984.  In January 1985, there was 
an injury while lifting tires and he developed back pain.  It 
was noted in the report that the veteran had 14 months of 
back difficulty.

A VA examination of March 2006 notes that the veteran 
reported having low back pain every day constant for the past 
22 years.  He further reported he could not walk two blocks 
because he develops numbness in both feet and legs.  He 
reported sharp pain, stabbing type pain that occasionally 
stings his legs.  His low back pain is 10/10 and gets worse 
with walking.  He takes Aleve for the pain.  The examiner 
noted that he had normal gait, and seemed comfortable while 
sitting in a chair.  Examination revealed a normal curvature, 
no deformities, no swelling.  Forward flexion was 0 to 80 
degrees with pain at L4-5 at 80 degrees minus 10 degrees, 
secondary to pain.  Extension was from 0 to 30 degrees with 
pain at L4-5 at 30 degrees.  Right and left lateral flexion, 
0 to 30 degrees without pain; and left and right lateral 
rotation 0 to 40 degrees without pain.  Active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  Deep tendon reflexes were 1+ and equal 
bilateral extremities, good pinprick sensation, good strength 
in the lower extremities, normal motor skills, no muscle 
spasm, no muscle trophy, negative foot drop bilaterally, 
straight leg raise at 0 to 70 degrees without pain.  The 
diagnosis was lumbar spine strain.  The examiner notes that 
he did not believe the veteran had as many complaints as he 
stated.  The examiner opined that the veteran's "current low 
back pain, since it was documented in the C-file, is more 
likely than not related to the low back pain he had in the 
military."

The evidence of record establishes that the veteran had 
problems with his low back while in service.  The VA examiner 
has opined that the veteran's disability is related to his 
problems while in service.  The Board notes that in the 
opinion, the examiner stated that the veteran's "current low 
back pain . . . is more likely than not related to the low 
back pain he had in the military." The examiner provided the 
opinion after examining the veteran and reviewing the claims 
file.  Specifically, the VA examiner has diagnosed the 
veteran with lumbar spine strain.  The Board finds the VA 
examiner's opinion to be competent.  Accordingly, service 
connection is granted for lumbar strain.

In reaching this determination the Board notes that the AOJ 
referenced injuries to the back including in 1984 and 2000.  
However, the only opinion that directly addresses the origin 
of the lumbar strain in the March 2006 VA examination.  The 
Board cannot just ignore this opinion.  The AOJ could have 
returned the file and did not.  The fact that only a 14 month 
history of back difficulty was noted in a June 1985 medical 
report (instead of a history dating to service) is inadequate 
to overcome the opinion of the Physician Assistant-Certified 
who had access to and reviewed the claims file.



Stomach Condition

The veteran is claiming service connection for a stomach 
disability.  After a careful review of the evidence of record 
the Board finds that the preponderance of the evidence is 
against a finding for service connection for a stomach 
disability.

Service medical records show that in October 1981 the veteran 
was treated for heartburn.  In May 1982 he was seen for 
complaints of diarrhea.  Bowel sounds were increased.  The 
assessment was a viral syndrome.  A separation physical of 
May 1982 noted the veteran's abdomen and viscera system as 
normal.  Service medical records are otherwise silent for any 
complaints of or treatment for a stomach disorder.

In August 1985 the veteran reported that he had been on 
medication due to stomach problems caused by Motrin.  A 
subsequent August 1985 treatment record did not reflect 
stomach problems.

A May 2004 statement from the veteran's private physicians 
indicates that he was treated for GERD.  

At a VA examination of March 2006 the veteran reported 
experiencing numerous episodes of nausea and vomiting with an 
average of three to six episodes per day.  He reported having 
some loose stools, occasional melena, bright red blood in 
stools, mid abdominal pain and cramping.  He denied any prior 
peptic ulcer disease.  There was a normal UGI series.  A 
diagnosis of gastroesophageal reflux disease (GERD); no 
record in C-file to indicate he had reflux disease, was 
entered.  The examiner noted that he did not believe that the 
veteran had as many complaints as reported.  The examiner 
opined that "[i]t is less likely than not that [the 
veteran's] stomach condition is related to his problem in the 
military, since there are no records of stomach condition [in 
service]."

As noted above service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  Even though the veteran was seen for 
heartburn and diarrhea while in service, there is no 
competent evidence of record of a nexus between the currently 
diagnosed GERD and the episodes while in service.  Service 
medical records are otherwise silent for any treatment for or 
complaints of stomach problems.  At the time of separation 
the veteran's abdomen and viscera were noted to be normal.  
Furthermore, there is a remarkable absence of evidence of 
treatment for or complaints of any stomach or 
gastrointestinal problems for many years after separation 
form service.  GERD was not diagnosed until May 2004.  This 
is more than 22 years after separation from service.  The 
only medical opinion of record was provided by the VA 
examiner and states that "[i]t is less likely than not that 
[the veteran's] stomach condition is related to his problem 
in the military, since there are no records of stomach 
condition [in service]."  This opinion was provided after an 
examination of the veteran and review of the claims file.  
Therefore, the Board finds the VA examiner's opinion to be 
competent.  There is no other competent evidence of record 
which contradicts the VA examiner's medical opinion.  

In sum, there is no competent evidence of a nexus between the 
veteran's currently diagnosed GERD and service.  Without such 
evidence service connection cannot be granted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Accordingly, the claim for 
service connection for a stomach disability is denied.


ORDER

Service connection for a lumbar strain is denied.  

Service connection for a stomach disability is denied.


REMAND
The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that the March 2006 VA examination was 
inadequate.  Although lumbar arthritis and disc abnormalities 
have been identified, the examiner only addressed strain.  
Furthermore, there was a failure on the part of the examiner 
to address the June 1985 report from Dr. Mayer where post 
service injuries and treatment were identified and there was 
a report of a 14 month history of back difficulty.

Accordingly, the case is REMANDED for the following action:

The veteran should be afforded a VA 
examination from a physician to confirm 
or rule out disc and lumbar arthritic 
changes.  If confirmed, the examiner 
should determine the most likely 
diagnosis and etiology of any disc and 
lumbar arthritic changes.  If a 
diagnosis is not warranted, that fact 
should be established.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any disc and 
arthritic changes present are related 
to any of the veteran's complaints 
while in service including lumbar 
strain, or whether such etiology or 
relationship are unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


